Citation Nr: 0926235	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  02-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for eczema of the 
feet.

2.  Entitlement to a compensable rating for internal 
derangement of the right knee.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June to August 1965.  This case is before the Board of 
Veterans Appeals (Board) from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which granted service connection for 
eczema of the feet and right knee internal derangement, each 
rated noncompensable, and denied a 10 percent rating based 
upon multiple, noncompensable service-connected disabilities 
interfering with employment.  The case was before the Board 
in March 2002 when it was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008), 
dermatitis or eczema warrants a 60 percent evaluation if it 
covers more than 40 percent of the entire body, more than 40 
percent of exposed areas are affected, or if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation. 

Although the Veteran underwent a VA skin examination in 
February 2009, this examination is inadequate to rate the 
Veteran's eczema as it did not identify the percentage of the 
Veteran's body, either exposed or unexposed, that was 
affected by the skin condition.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Consequently, 
an examination to obtain this information is necessary.

Regarding the claim for an increased rating for a right knee 
disability, unfortunately, existing law and regulations 
mandate a return of this file to the RO for due process 
considerations.  Additional evidence (a June 2009 private MRI 
report and VA outpatient treatment records dated in 2009) was 
received in June 2009 and in July 2009, subsequent to the 
issuance of the March 2009 Supplemental Statement of the Case 
(SSOC), which has not been reviewed by the RO in conjunction 
with the issue on appeal.  The Veteran has not waived RO 
consideration of the additional evidence.  Accordingly, the 
RO must be given the opportunity to review this evidence 
before the Board can enter a decision.  See 38 C.F.R. 
§ 20.1304(c) (2008).

In addition, the report of the Veteran's most recent 
(February 2009) VA orthopedic examination is inadequate for 
rating purposes because it does not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45.  
Specifically, the examiner did not assess functional 
impairment due to incoordination, weakened movement and 
excess fatigability in terms of additional degrees of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the Veteran should be scheduled for 
another examination.

Finally, the issue of entitlement to a 10 percent rating 
based on multiple, noncompensable service-connected 
disabilities, under 38 C.F.R. § 3.324, is inextricably 
intertwined with the ratings for eczema and right knee 
disability (a compensable rating for either disability would 
render the matter moot).  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991). Consequently, consideration of the 
38 C.F.R. § 3.324 claim is deferred pending resolution of the 
other matters.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be afforded an examination by a 
dermatologist to determine the current 
severity of his service-connected eczema.  
He should be properly notified of the 
examination and of the consequences of a 
failure to appear.  The examination 
should, if possible, be conducted during 
an active stage of the Veteran's service-
connected skin disability.  

The claims file (to include this Remand) 
must be reviewed by the examiner.  A 
complete history should be elicited, to 
include the types of medications that 
have been used/prescribed to treat the 
service-connected disability, if any.  
Any indicated studies should be 
performed.  The examiner must indicate 
the percentage of the Veteran's body 
affected and the percentage of exposed 
areas, if any, affected.  The examiner 
should describe the extent of any 
exfoliation, exudation, or itching 
involved.  The location and extent of any 
scarring due to the Veteran's service-
connected skin disability should be 
described.  Any systemic manifestations 
as well as the need and frequency for 
systemic therapy during the past year 
should be noted.
	
The examiner should also comment on the 
frequency and duration of any flare-ups, 
and express an opinion as to the effect 
of the service-connected skin disability 
on the Veteran's ability to work.

If the examiner is unable to render any 
opinion requested, it should be so noted 
for the record, along with an explanation 
why that is so.  The examiner should 
explain the rationale for all opinions.

2.  The RO should also arrange for an 
orthopedic examination of the Veteran to 
ascertain the current severity of his 
service connected right knee disability.  
He should be notified of the examination 
and of the consequences of a failure to 
appear.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies 
should be completed, and the clinical 
findings should be described in detail.  
Studies should specifically include 
ranges of motion of the knee, noting the 
exact measurements for flexion and 
extension, and specifically identifying 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and its effect 
on function.  To the extent possible any 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
noted, and assessed in terms of 
additional degrees of limitation of 
motion.  If this is not possible, the 
examiner should provide explanation.

The examiner should also comment on the 
impact of the Veteran's service-connected 
right knee disability on his ability to 
work.  The examiner should explain the 
rationale for all opinions given.

3.  The RO should then review the claims 
(entitlement to a compensable rating for 
eczema of the feet; entitlement to a 
compensable rating for internal 
derangement of the right knee; and 
entitlement to a 10 percent rating based 
on multiple noncompensable service-
connected disabilities under 38 C.F.R. § 
3.324) in light of all evidence added to 
the record since March 2009.  If any 
claim remains denied, the RO should issue 
an appropriate SSOC and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

